UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 7, 2016 Mobicard Inc. (Exact name of registrant as specified in its charter) Nevada 001-33968 45-4928294 (State or other jurisdictionof incorporation) (CommissionFile Number) (IRS EmployerIdentificationNo.) 2360 Corporate Circle, Suite 400, Henderson, NV 89074-772 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (702) 608-7360 Peer to Peer Network (Former name or former address, if changed since last report.)
